Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 presentation examination. Applicant filed preliminary amendment on 01/04/2021 amending claims 21, 29 and 37 in the amendment. Therefore, the claims 21-40 are pending. 
After careful consideration of the applicant’s remarks/ arguments, Examiner maintains the ground of rejections of claims as set forth in detail below. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive.
Applicant is requested to file a terminal disclaimer to obviate pending non-statutory double patenting rejection over U.S. Patent No. 10,339,529.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 21-40 are directed to system and method for generating a clearing response data signal by comparing received clearing data from originating network to the set of predefined rules stored in a memory device of a reviewing network and transmit the clearing response data signal to the originating network. The claims 21-40 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:


Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 21 is directed to a rules engine for applying rules comprising processor and a memory. The claimed system/device is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 
Claim 29 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for applying rules. A process is one of the statutory categories of invention (Step 1: YES).
Claim 37 is directed to a non-transitory computer readable storage media, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 
Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 21, 29 and 37 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “receiving a clearing data signal including clearing data for a first transaction from the originating network, generating a clearing response data by comparing the clearing data to a set of predefined rules stored in said memory device, the clearing response data includes one of a plurality of error codes, wherein in response to the clearing data not being in compliance with at least one rule of the set of predefined rules, the included error code indicates that the reviewing network will not guarantee settlement of the first transaction included in the clearing data and transmitting the clearing response data signal to the originating network.”
The limitations of receiving a clearing data signal from the originating network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a rule engine comprising processor coupled to a memory,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea, similar to Mortgage Grader, Inc., v. First Choice Loan Svcs., Inc., as set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “a processor communicatively coupled to said memory device” language, “receiving a clearing data for a first transaction” in the context of this claim encompasses the user manually receive data from any source.” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “generating a clearing response data by comparing the clearing data to a set of predefined rules stored in said memory device, the clearing response data includes one of a plurality of error codes, wherein in response to the clearing data not being in compliance with at least one rule of the set of predefined rules, the included error code indicates that the reviewing network will not guarantee settlement of the first transaction included in the clearing data and transmitting the clearing response data signal to the originating network.” The order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of all of payment authorization process, clearing process and settlement process being performed within same payment network rather than being distributed across multiple payment network and inability of the payment network to delegate the processes to a second payment network due to certain type/parties of transactions and jurisdiction such as due to governmental restrictions (see specification: paragraph [0002]). The combination order of elements of the claim provide technology-based solution of providing distributed evaluation of clearing data to set of predefined rules across two payment networks enabling a first network to evaluate  the clearing transaction from the second network prior to settlement being effected  and transmit evaluated clearing response regarding a settlement guarantee to the second network thereby providing settlement guarantee on a risk-basis (see claims 21, 29 and 37 are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. (YES).

 Step 2B: Claim provides an Inventive concept? – Not Applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 28-29 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., U.S. Pub No. 2015/0193743 (reference A in attached PTO-892) in view of Aslam et al., U. S. Pub No.  2014/0195984 (reference B in attached PTO-892) further in view of Iyer et al., U.S. Pub No. 2010/0145841(reference C in attached PTO-892).
As per claims 21, 29 and 37, Simmons et al. teach a rules engine, a method and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon for applying rules from a reviewing network to data signals from an originating network (see Fig. 4 and Fig. 6, Settlement Facilitation Hub (SFH)(150), Clearinghouse (1…Qth) (214…216), configured to: 
receive a clearing data signal from the originating network, the clearing data signal including clearing data for at least one transaction that has been processed by the originating network, wherein the originating network and the reviewing network are payment networks (see Fig. 3, Settlement Transaction Data (302) -> Clearinghouse (214 …216): paragraph [0020]; where Settlement Facilitating  Hub (SFH) creates333 settlement transaction of data for purchase of $1000.00 which is received by the Clearinghouse and acted upon it); 
generate a clearing response data signal including clearing response data, wherein the clearing response data includes one of a plurality of error codes, wherein in response to the clearing data not being in compliance with at least one rule of the set of predefined rules, the included error code indicates that the reviewing network will not guarantee settlement of at least one transaction included in the clearing data; and generate and transmitting a clearing response data signal by comparing clearing data with stored rules (see Fig. 2, Transaction Status (248) -> Error Code: paragraph [0045]; Fig. 3,  Transaction (304…306) -> Clearinghouse; Clearinghouse -> Transaction Results (328….330): paragraph [0021, 0059]; where clearing house generate  transmits transaction results for transaction sent to the clearinghouse indicating whether the transaction is successfully or unsuccessfully settled, and a transaction status generate error code for exceptions resulting the unsuccessful settlement indicating no guarantee the settlement of the transaction).
The Examiner notes, data identifying specific type of reason code such as an error code indicating that the reviewing network will not guarantee settlement of at least one transaction included in the clearing data is not functionally related to the substrate of the Cf. In re Gulack, 703 F.2d 1381 , 1385, 217 USPQ 401 , 404 (Fed. Cir. 1983)., In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Simmons et al. do not teach said rules engine comprises a processor coupled to a memory device, said rules engine is coupled to the reviewing network, said rules engine is configured to generate a clearing response by comparing the clearing data to the set of predefined rules stored in said memory device.
Aslam et al. teach rules engine comprising processor and memory that generate a clearing response by comparing the clearing data to the set of predefined rules stored in said memory device (Aslam et al., Fig. 10, Rule Engine (1010), Processor (1002), Memory (1004): paragraph [0091-0092]; Fig. 9, Step 910: paragraph 0087-0090]). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow rules engine comprising processor and memory that generate a clearing response by comparing the clearing data to the set of predefined rules stored in said memory device to Simmons et al. because Aslam et al. teach including above features would enable investors to identifying or flagging transaction based on rule sets that automatically required approval for the transactions greater than specific maximum or threshold  (Aslam et al., paragraph [0088]).
Iyer et al. teach guarantee settlement of at least one transaction included in the clearing data and generate a clearing response data signal including clearing response data, wherein the clearing response data includes one of a plurality of error codes, the included error code indicating no guarantee settlement of at least one transaction included in the clearing data (see Fig. 4, Evaluate first and next consecutive pair of settlement values (401) -> Does difference exceed threshold (402/405): Yes ->A: Error Code Generated: paragraph [0014,0029, 0048 and 0050]).
before the effective filing date of the claimed invention to guarantee settlement of at least one transaction included in the clearing data and generate a clearing response data signal including clearing response data, wherein the clearing response data includes one of a plurality of error codes, the included error code indicating no guarantee settlement of at least one transaction included in the clearing data to Simmons et al. because Iyer et al. teach including above features would enable to adjust settlement value to guarantee clearing by the clearinghouse proving capital efficiency for institutions  that may cross-margin one derivatives against another derivatives (Iyer et al., paragraph [0014, 0029]).
As per claims 28 and 36, Simmons et al. teach claims 21 and 29 respectively as described above. 
Simmons et al. further teach the rules engine/the method configured to: receive the clearing data signal including clearing data for a batch of transactions that have been processed by the originating network on behalf of a first acquiring bank and generate the clearing response data for every transaction in the batch (see Fig. 3. Settlement Transaction Data, 302 (1St  Clearinghouse Transaction (CH) Transaction (304)…Nth CH Transaction (306) -> Qth Clearinghouse (216), Transaction Results, 326 (328…330)  -> SFH: paragraph [0050, 0056]; where clearinghouse determine result of associated with initiating transfer of funds based on batch of settlement transaction data received from SFH and indicate exception for unsuccessful fund transfer providing error code identifying the type of problem that was encountered for each transaction).

Claim 22, 30 and 38 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., U.S. Pub No. 2015/0193743 (reference A in attached PTO-892) in view of Aslam et al., U. S. Pub No.  2014/0195984 (reference B in attached PTO-892) further in view of Iyer et al., U.S. Pub No. 2010/0145841(reference C in attached PTO-892) and further in view of Nguyen et al., U.S. Pub No. 2003/0191875 (reference D in attached PTO-892).
As per claims 22, 30 and 38, Simmons et al. teach claims 21, 29 and 37 respectively as described above. 
Simmons et al. further teach the rules engine/method, wherein the clearing data includes a first monetary amount for a first transaction, further configured to: detect the first monetary amount in the first one transaction (see paragraph [0020-0021]).
Simmons et al. do not teach add the first monetary amount to a running total; determine that the running total exceeds a predefined threshold amount stored in said memory device; include the error code in the clearing response data indicating that the reviewing network will not guarantee settlement at least because the running total exceeds the predefined threshold amount. 
Nguyen et al. teach add the first monetary amount to a running total; determine that the running total exceeds a predefined threshold amount stored in said memory device; include the error code in the clearing response data indicating that the reviewing network will not guarantee settlement at least because the running total exceeds the predefined threshold amount (Nguyen et al., abstract, Fig. 2, Steps 120 -> Step 140: paragraph [0012-0014]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above features taught by Nguyen et al. into Simmons et al. because Nguyen et al. teach including above features would enable investors to identifying or flagging transaction based on rule sets that automatically required approval for the transactions greater than specific maximum or threshold (Aslam et al., paragraph [0088]).

Claims 23, 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., U.S. Pub No. 2015/0193743 (reference A in attached PTO-892) in view of Aslam et al., U. S. Pub No.  2014/0195984 (reference B in attached PTO-892) ) further in view of Iyer et al., U.S. Pub No. 2010/0145841(reference C in attached PTO-892) further in view of McKinney et al., U.S. Pub No. 2006/0004670 (reference E in attached PTO-892).
As per claim 23, 31 and 39, Simmons et al. teach claims 21, 29 and 37 as described above.
Simmons et al. further teach the rules engine/method, wherein the clearing data includes a first monetary amount for a first transaction (see paragraph [0020-0021]), said rules engine/method is further configured to: include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement at least because the first monetary amount exceeds the predefined reference monetary amount (see paragraph [0059]; where clearinghouse generate s error code for transaction that have exception which examiner interprets include non-compliance or mismatch such as for example exceeding or less than threshold requirements). 
Aslam et al. and McKinney et al. teach -24-21652-00513compare the first monetary amount with at least one predefined reference monetary amount; determine that the first monetary amount exceeds the predefined reference monetary amount; and include an error code in the clearing response data (Aslam et al., Fig. 9: paragraph (0088]; where flag  for any transaction exceeding a threshold maximum generated identifying the transaction as suspicious; McKinney et al., Table 54: ReasonCode -> 00ND02: Amount Exceed Maximum for Payment Channel ).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
As per claim 24, 32 and 40, Simmons et al. teach claims 21, 29 and 37 respectively as described above. 
Simmons et al. further teach the rules engine, wherein include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement of first transaction (see Fig. 3, 1st Transaction (334): paragraph [0049-0050, 0059]; where clearinghouse generates error code for transaction that have exception which will not guarantee settlement because of exception). 
Simmons et al. do not teach the clearing data includes an identification of a first bank that is one of an acquirer bank and an issuing bank associated with the first transaction, said rules engine is further configured to: compare the identification of the first bank with a predefined set of sanctioned banks stored in said memory device; determine that the first bank is included in the predefined set of sanctioned banks; and include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement of the first transaction, at least because the first bank is included in the predefined set of sanctioned banks.
McKinney teach  the clearing data includes an identification of a first bank that is one of an acquirer bank and an issuing bank associated with the first transaction (see Table 26, Buyer’s Bank Identifier is provided; Table 28: Seller’s Bank Identifier is provided), said rules engine/method is further configured to: compare the identification of the first bank with a predefined set of sanctioned banks stored in said memory device; determine that the first bank is included in the predefined set of sanctioned banks; and include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement of the first transact, at least because the first bank is included in the predefined set of sanctioned banks (McKinney et al., Table 54, Status -> FAIL, ReasonCode -> Buyer’s Bank Identifier is not Recognized (00BB05), Seller’s Bank Identifier is not Recognized (00SD03)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features taught by McKinney et al. into Simmons et .

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., U.S. Pub No. 2015/0193743 (reference A in attached PTO-892) in view of Aslam et al., U. S. Pub No.  2014/0195984 (reference B in attached PTO-892) ) further in view of Iyer et al., U.S. Pub No. 2010/0145841(reference C in attached PTO-892) further in view of Chargeback91, Web Archives, March 2015 (reference U in attached PTO-892).
As per claims 25 and 33, Simmons et al. teach claims 21 and 29 respectively as described above. 
Simmons et al. further teach the rules engine/method, wherein include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement for the first transaction(see paragraph [0059]; where clearinghouse generates error code for transaction that have exception which will not guarantee settlement because of exception). 
Simmons et al. do not teach the clearing data includes a flag indicating that a first transaction is a recurring transaction, said rules engine is further configured to: detect the flag associated with the first transaction; compare the first transaction with a set of recurring payment cancellation requests; and  include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement of the first transaction, at least because the first transaction is associated with a recurring payment cancellation request.
Chargeback911 teaches the clearing data includes a flag indicating that a first transaction is a recurring transaction, said rules engine is further configured to: detect the flag associated with the first transaction; compare the first transaction with a set of recurring payment cancellation requests; and include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement of the first transaction, at 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features taught by Chargeback911 into Simmons et al. because Chargeback911 teaches including above features would enable issuer such as Master Card or Visa to manage chargeback based on issued flag/reason code (Chargeback911, pages 1, 3 and 19).

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., U.S. Pub No. 2015/0193743 (reference A in attached PTO-892) in view of Aslam et al., U. S. Pub No.  2014/0195984 (reference B in attached PTO-892) ) further in view of Iyer et al., U.S. Pub No. 2010/0145841(reference C in attached PTO-892) further in view of Weller et al., U.S. Pub No. 2002/0111919 (reference F in attached PTO-892).-25-21652-00513 
As per claims 26 and 34, Simmons et al. teach claims 21 and 29 respectively as described above. 
Simmons et al. further teach the rules engine, wherein include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement for the first transaction (see Fig. 3, 1st Transaction (334): paragraph [0049-0050, 0059]; where clearinghouse generates error code for the first transaction that have exception which will not guarantee settlement because of exception). 
Simmons et al. do not teach the clearing data includes an account number associated with a first transaction, said rules engine is further configured to: compare the account number to a predefined range of authorized account numbers; determine that the account number is outside of the predefined range of authorized account numbers; and include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement of the first transaction, at least because the first transaction is associated with an account number that is not in the predefined range of authorized account numbers. 
Weller et al. teach the clearing data includes an account number associated with a first transaction, said rules engine is further configured to: compare the account number to a predefined range of authorized account numbers; determine that the account number is outside of predefined range of authorized account numbers; and include an error code in the clearing response data indicating that the reviewing network will not guarantee settlement of the first transaction, at least because the first transaction is associated with an account number that is not in the predefined range of authorized account numbers (Weller et al., paragraph [0049, 0060, 0061 and 0171]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features taught by Weller et al. into Simmons et al. because Weller et al. teach including above features would enable to verify that the account number is within the range of numbers associated with an associated issuer bank and refuse further service to the card holder, or proceed with alternative payment  for the cardholders that is not registered (Weller et al., paragraph [0060]).

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., U.S. Pub No. 2015/0193743 (reference A in attached PTO-892) in view of Aslam et al., U. S. Pub No.  2014/0195984 (reference B in attached PTO-892) ) further in view of Iyer et al., U.S. Pub No. 2010/0145841(reference C in attached PTO-892) further in view of Knowles et al., U.S. Pub No. 2004/0167854 (reference G in attached PTO-892) and Hilt et al., U.S. Patent No. 6,408,284 (reference H in attached PTO-892).-25-21652-00513
As per claims 27 and 35, Simmons et al. teach claims 21 and 29 respectively as described above. 
Simmons et al. further teach the rules engine configured to: 
receive clearing data for a second transaction (see Fig. 1St Clearinghouse Transaction (CH) Transaction (304)…Nth CH Transaction (306): paragraph [0050]; where settlement transaction include multiple transactions); 
determine that the clearing data for the second transaction is in compliance with the set of predefined rules and transmit funds from a financial account associated with the reviewing network to an acquiring bank associated with the second transaction when the second transaction does not settle(see Fig. 3, Nth Clearinghouse (CH) Transaction (306), Transaction Result -> Nth Result (330); paragraph [0056]; where clearinghouse determine compliance and exception by identifying problem encountered and indicate successful or unsuccessful transfer of funds that may include an error code identifying the type of problem that encountered during the transfer/settlement).
Knowles et al. and Hilt et al. teach transmit funds from a financial account associated with the reviewing network to an acquiring bank associated with the transaction when the transaction does not settle (Knowles et al., paragraph [0038]; Hilt et al., abstract, column 16, lines 50-65).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features taught by Knowles et al. and Hilt et al. into Simmons et al. because Hilt et al. teach including above features would enable to shifting cost of exception items to consumer or lowering cost of transaction (Hilt et al., column 3, lines 20-35).

Response to Arguments
After careful consideration of the applicant’s remarks/ arguments, Examiner maintains the ground of rejections of claims as set forth in detail below. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive. 
generating a clearing response data by comparing the clearing data to a set of predefined rules stored in said memory device, the clearing response data includes one of a plurality of error codes, wherein in response to the clearing data not being in compliance with at least one rule of the set of predefined rules, the included error code indicates that the reviewing network will not guarantee settlement of the first transaction included in the clearing data and transmitting the clearing response data signal to the originating network. The primary reference of Simmons specifically teaches presenting Transaction Status (248) by Settlement Facilitating Hub (SFH) indicating whether the transaction is cleared, processing, settled, or exception with error code or other indicator indicating no-guarantee settlement of the transaction and transaction is not settled and funds were not transferred to corresponding party/retailer, the error code being generated based on failure to meet predefined requirement or rule (see paragraph [0019, 0023, 0036, 0045, 0056-0057, 0059, 0061, 0066-0067]). McKinney et al. further teaches plurality of predefined rules for generating error code with plurality of possibility reasons, similar to indication/reason that “the reviewing network will not guarantee settlement of the first transaction included in the clearing data”,  which is presented in Table 21, 24, 25, 26, 28, 32, 40, 44, 54 providing the details as to the reason for success or failure of any particular event with reason/details explanation (see paragraph [0235]).
It should be noted data identifying specific type of reason code such as error code indicates that the reviewing network will not guarantee settlement of at least one transaction included in the clearing data is not functionally related to the substrate of the method. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381 , 1385, 217 USPQ 401 , 404 (Fed. Cir. 1983)., In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).


Additionally, it is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. Under KSR, a claim would have been obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (Rationale A). Furthermore, under KSR, a claim would have been obvious if a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying the teachings of Boyd and Ovadia into the disclosure of Pentel and the results would have been predictable to one of ordinary skill in the art (Rationale D). 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Fiore et al. (U.S. Pub No. 2015/0120545) teach non-compliant payment capture systems and methods.
Gooding et al. (U.S. Pub No. 2005/0044043) teach searching and identifying automated clearinghouse transaction b transaction type.
	Hayhow (U. S. Pub No. 2015/0242854) teaches remote synchronization of Pin-Pad records with a central transaction database.
	Hansen et al. (U.S. Pub No. 2004/0230527) teach authentication for online money transfer.
	Liu et al. (U. S. Pub No. 2003/0101134) teach trusted transaction approval
	Rosano et al. (U.S. Pub No. 2009/0171839) teach processing recurring payment transactions.
Sahadevan (U.S. Pub No. 2012/0303525) teaches verifying regulation compliance.
	Sawhney (U.S. Pub No. 2008/0189210) system and method for roaming subscribers to replenish stored value accounts.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        04/10/2021